Citation Nr: 1334568	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to December 15, 2008, for the award of a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2009 of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for an increased rating for PTSD (100 percent), effective January 13, 2009.  A subsequent rating decision in June 2010 granted an earlier effective date of December 15, 2008.  During the pendency of his appeal, the Veteran has moved to Arizona, and the Phoenix, Arizona, RO has assumed jurisdiction over his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2010 substantive appeal, the Veteran indicated that he wished to present testimony before a member of the Board at a Travel Board hearing.  In February 2013, the RO contacted the Veteran.  The Veteran had changed his mailing address from one in California to one in Michigan.  The Veteran indicated that, though he lived in Arizona, he wished to receive mail at his Michigan address.  He also stated that he preferred to be scheduled for a video conference hearing.  

The Phoenix RO then scheduled the Veteran for a video conference hearing at the Phoenix RO, and sent notice of the scheduled hearing to the Veteran's address in Arizona.  The Veteran did not attend his scheduled hearing, and he has not provided cause as to why he missed that hearing.

However, as the Veteran indicated that he did not wish to receive mail at his Arizona address, this claim must be remanded in order that the Veteran be provided notice at his Michigan mailing address regarding any potential future hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran at both his Arizona and his Michigan addresses to determine whether he desires a hearing before a member of the Board, and if so, what type of hearing he desires and where.  If the Veteran indicates that he does want such a hearing, then schedule him for such.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


